                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

LOURDES MENDEZ FERNANDEZ,                           *

       Plaintiff,                                   *

           v.                                       *           Civil Action No. RDB-17-0120

BALTIMORE COUNTY                                    *
GOVERNMENT, et al.,
                                                    *
       Defendant.

*      *        *     *      *  *   *   *   *                          *   *   *      *
                             MEMORANDUM ORDER

       The Court conducted a telephone conference on the undersigned date with counsel

for all parties. By agreement of counsel, the Motions for Summary Judgment filed by the

Defendant MTA (ECF No. 48) and by the Defendant Owings Mills Transit, LLC (ECF No.

50) shall be GRANTED with regard to any claims by the Plaintiff under the Americans with

Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”). Furthermore, by agreement of Counsel,

the Defendant Baltimore County shall be deemed to have joined in said motions. Therefore,

it is hereby ORDERED this 9th day of October 2018, that Judgment is entered in favor of

all Defendants with regard to any claims under the ADA.

       With regard to any remaining negligence claims in this case, this Court declines to

exercise supplemental jurisdiction. 28 U.S.C. § 1367. Accordingly, the Plaintiff’s Motion to

Remand this case to the Circuit Court for Baltimore County (ECF No. 46) is GRANTED.

       Finally, the Clerk of Court is instructed to close this case.
It is SO ORDERED this 9th day of October, 2018.

                                                  ____/s/____________________
                                                  Richard D. Bennett
                                                  United States District Judge
